Citation Nr: 0019764	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  97-10 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUE

Entitlement to service connection for peripheral neuropathy 
claimed as secondary to exposure to Agent Orange.  




REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from January 1966 to January 
1968.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1996 rating decision by the RO.  

The veteran testified before a Hearing Officer at the RO in 
March 1997.  

The case was remanded by the Board to the RO in May 1998 for 
additional development of the record.  



REMAND

The veteran contends, in essence, that his peripheral 
neuropathy is due to the exposure to Agent Orange in the 
Republic of Vietnam during service.

During the December 1998 VA examination performed in 
conjunction with development requested by the recent Board 
Remand, it was indicated by the examiner that certain medical 
records referable to evaluation of the veteran's claimed 
condition might not been made available in connection with 
her review of the case.  Significantly, in response to the 
Remand, the VA examiner concluded that the veteran was 
suffering from "progressive polyneuropathy, possibly related 
to his monoclonal gammopathy unclear if this related to prior 
toxin exposure."  

The VA examiner added in this regard that the veteran "might 
require referral to a neurologic peripheral nerve specialist" 
in order to obtain "a definitive answer as to the 
relationship of his present condition to prior toxic 
exposure."  

Specifically, the veteran was treated by private physician 
David L. Halpert, M.D. in November 1993 for evaluation of a 
tremor which the veteran reported began in 1992.  According 
to the VA examiner, Dr. Halpert performed Nerve Conduction 
Studies that were apparently not available for review at the 
time of the December 1998 examination.  

The medical evidence of record also shows that Dr. Halpert 
referred the veteran to Dr. Moxley for further evaluation in 
April 1994.  According to the December VA examiner, Dr. 
Moxley's initial evaluation of the veteran was not available 
for review prior to the examination.  

Finally, the December 1998 examiner noted that the veteran 
had been referred to Johns Hopkins for further evaluation and 
testing to determine the likely etiology of the peripheral 
neuropathy; however, it was unclear if the veteran had been 
evaluated.  

In light of the foregoing, the Board finds that the case must 
be remanded for further development to ensure that all 
evidence relevant to this claim has been obtained.  
Specifically, the RO should again contact the veteran and 
provide him with an opportunity to submit all medical 
evidence in support of his claim.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, this matter is again remanded to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
and associate with the claims file all VA 
and/or private treatment records 
referable to treatment received by him 
for the peripheral neuropathy that he 
might want to submit in support of his 
claim.  Specifically, all medical records 
from Drs. Halpert and Moxley, including 
those referable to the studies discussed 
hereinabove, not previously associated 
with the record, should be obtained for 
review.  

2.  After completion of the requested 
development, the RO should review the 
veteran's claims on the merits.  When 
considering the claim on the merits, the 
RO should weigh the probative value of 
all of the evidence of record.  All 
indicated development should be 
undertaken in this regard.  If any action 
taken is adverse to the veteran, then he 
and his representative should be 
furnished with a supplemental statement 
of the case and afforded the opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no action until he is further informed, 
but he may furnish additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No inference should be drawn regarding the final disposition 
of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  




